EXHIBIT 10.1

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of March 20, 2008, is made by and among NCI, INC., a Delaware corporation (the
“Company”), NCI INFORMATION SYSTEMS, INCORPORATED, a Virginia corporation (“NCI
Virginia”), SCIENTIFIC AND ENGINEERING SOLUTIONS, INC., a Maryland corporation
(“SES”), OPERATIONAL TECHNOLOGIES SERVICES, INC., a Delaware corporation
(“OTS”), and KARTA TECHNOLOGIES, INC., a Texas corporation (“Karta,” and
together with the Company, NCI Virginia, SES and OTS, collectively, the
“Borrowers,” and individually, a “Borrower”), SUNTRUST BANK, CITIZENS BANK OF
PENNSYLVANIA and BRANCH BANKING AND TRUST COMPANY, successor in interest by
merger to Branch Banking and Trust Company of Virginia (the “Lenders”), and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Company, NCI Virginia, SES, the Lenders and the Administrative
Agent are parties to the Loan and Security Agreement, dated as of March 14,
2006, as amended by that certain First Amendment to Loan and Security Agreement,
dated August 1, 2006, as amended by the Consent and Waiver, dated as of
January 31, 2007 and as amended by that certain Second Amendment to Loan and
Security Agreement, dated June 27, 2007 (as amended, supplemented, amended and
restated or otherwise modified through the date hereof, the “Loan Agreement”).
Capitalized terms defined in the Loan Agreement and undefined herein shall have
the same defined meanings when such terms are used in this Amendment;

WHEREAS, OTS became a party to the Loan Agreement, and agreed to assume the
Obligations of a Borrower thereunder and under the other Loan Documents, by its
execution and delivery to the Administrative Agent of an Assumption Agreement,
dated as of January 31, 2007;

WHEREAS, Karta became a party to the Loan Agreement, and agreed to assume the
Obligations of a Borrower thereunder and under the other Loan Documents, by its
execution and delivery to the Administrative Agent of an Assumption Agreement,
dated as of June 27, 2007;

WHEREAS, pursuant to the Asset Purchase Agreement, dated March 11, 2008 (the
“PEO Soldier Purchase Agreement”), between NCI Virginia and MTC Technologies,
Inc. (the “Seller”), NCI Virginia has agreed to purchase from (the “Seller”) all
of the Seller’s right title and interest under Contract No. W91CRB-07-D-0014,
dated April 24, 2007, with the US Army Redcom ACQ CTR-W(the “PEO Soldier
Contract”) and to cause a novation of the PEO Soldier Contract from the Seller
to NCI Virginia (the “PEO Soldier Transaction”);

WHEREAS, the Borrowers have requested that the Lenders agree to treat the PEO
Soldier Transaction as Permitted Acquisition; and



--------------------------------------------------------------------------------

WHEREAS, the Lenders have agreed to do so, subject to the terms and conditions
of this Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

AGREEMENT

1. Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein.

2. Amendment to Loan Agreement.

(a) The Administrative Agent and the Lenders hereby agree that the definition of
Permitted Acquisition shall be amended to include the PEO Soldier Transaction,
to the extent the same is consummated in accordance with the PEO Soldier
Purchase Agreement and satisfies all of the other criteria for Permitted
Acquisitions set forth in the definition thereof.

(b) Except as specifically modified by this Amendment, the terms and provisions
of the Loan Agreement are ratified and confirmed by the parties hereto and
remain in full force and effect.

(c) Each of the Borrowers, the Administrative Agent and each Lender agrees that,
after the Third Amendment Effective Date (as hereinafter defined), each
reference in the Loan Documents to the Loan Agreement shall be deemed to be a
reference to the Loan Agreement as amended hereby.

3. No Implied Waivers. The Borrowers acknowledge and agree that the limited,
express consents and amendments contained in Section 2 of this Amendment shall
not constitute a waiver, express or implied, of any other Default, Event of
Default, covenant, term or provision of the Loan Agreement or any other Loan
Document, nor shall it create any obligation, express or implied, on the part of
the Administrative Agent or any Lender to waive, or to consent to any amendment
of, any existing or future Default, Event of Default or violation of any
covenant, term or provision of any Loan Document. The Administrative Agent and
the Lenders shall be entitled to require strict compliance by the Borrowers with
the Loan Documents, notwithstanding the limited, express consent and waiver
contained herein, and nothing herein shall be deemed to establish a course of
action or a course of dealing with respect to requests by the Borrowers for
waivers or amendments of any Default, Event of Default, covenant, term or
provision of any Loan Document.

4. Effectiveness of Amendment. This Amendment and the amendments contained
herein shall become effective on the date (the “Third Amendment Effective Date”)
when each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received an executed copy of the PEO
Soldier Purchase Agreement, and all other documents, agreements and instruments
related thereto.

 

2



--------------------------------------------------------------------------------

(b) All conditions set forth in the Loan Agreement with respect to Permitted
Acquisitions shall have been satisfied.

(c) The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of each Borrower, the Administrative Agent
and the Lenders.

5. Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrowers acknowledges and agrees that this Amendment only amends the terms of
the Loan Agreement and the other Loan Documents and does not constitute a
novation, and each of the Borrowers ratifies and confirms the terms and
provisions of, and its obligations under, the Loan Agreement and the other Loan
Documents in all respects. Each of the Borrowers acknowledges and agrees that
each reference in the Loan Documents to any particular Loan Document shall be
deemed to be a reference to such Loan Document as amended by this Amendment. To
the extent of a conflict between the terms of any Loan Document and the terms of
this Amendment, the terms of this Amendment shall control.

6. Successors and Assigns. This Amendment shall be binding upon the Borrowers,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to their successors and assigns.

7. No Further Amendments. Nothing in this Amendment or any prior amendment to
the Loan Documents shall require the Administrative Agent or any Lender to grant
any further amendments to the terms of the Loan Documents. Each of the Borrowers
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.

8. Representations and Warranties. Each Borrower represents and warrants that
this Amendment has been duly authorized, executed and delivered by it in
accordance with resolutions adopted by its board of directors. All other
representations and warranties made by the Borrowers in the Loan Documents are
incorporated by reference in this Amendment and are deemed to have been repeated
as of the date of this Amendment with the same force and effect as if set forth
in this Amendment, except that any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents. The Borrowers represent and warrant
to the Administrative Agent, the Lenders and the Issuing Banks that, after
giving effect to the terms of this Amendment, no Default has occurred and been
continuing nor shall result from any Additional Revolving Commitment Amount.

9. Fees and Expenses. The Borrowers jointly and severally agree to pay all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and
SunTrust Robinson Humphrey, Inc., including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and SunTrust Robinson
Humphrey, Inc. in connection with the preparation and administration of this
Amendment.

 

3



--------------------------------------------------------------------------------

10. Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

11. Governing Law. This Amendment shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia.

12. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. It shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on more than one counterpart.

[SIGNATURES ON FOLLOWING PAGES]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective duly authorized representatives all as of the day and year
first above written.

 

BORROWERS:

NCI, INC., a Delaware corporation

By:  

/s/ Charles K. Narang

Name:   Charles K. Narang Title:   Chairman and CEO NCI INFORMATION SYSTEMS,
INCORPORATED, a Virginia corporation By:  

/s/ Charles K. Narang

Name:   Charles K. Narang Title:   Chairman and CEO SCIENTIFIC AND ENGINEERING
SOLUTIONS, INC., a Maryland corporation By:  

/s/ Charles K. Narang

Name:   Charles K. Narang Title:   Chairman and CEO OPERATIONAL TECHNOLOGIES
SERVICES, INC., a Delaware corporation By:  

/s/ Charles K. Narang

Name:   Charles K. Narang Title:   Chairman and CEO KARTA TECHNOLOGIES, INC., a
Texas
corporation By:  

/s/ Charles K. Narang

Name:   Charles K. Narang Title:   Chairman and CEO

[SIGNATURES CONTINUE ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, a Georgia banking
corporation, as Administrative Agent By:  

/s/ Linda Bergmann

  Linda Bergmann   Vice President LENDERS: SUNTRUST BANK, a Georgia banking
corporation By:  

/s/ Linda Bergmann

  Linda Bergmann   Vice President CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank By:  

/s/ Owen Burman

  Owen Burman   Vice President BRANCH BANKING AND TRUST COMPANY,
successor in interest by merger to Branch Banking
and Trust Company of Virginia By:  

/s/ James E. Davis

  James E. Davis   Senior Vice President